llll                             Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 1 of 12
                                                                                                                                                                               19                         5106
JS 44 (Re~ 02, I 9)
                                                                                     CIVIL COVER SHEET
The JS 44 c1vtl cover sheet and                  contamed herem neither replace nor supplement the fil mg and service of pleadm~s or other papers as requued by law, except as
provided by local rules of court    1s form, approved by the Jud1c1al Conference of the Cmted States m September 1974, 1s reqwred for the use of the Clerk of Court for the
purpose of 1mt1atmg the CIVIi docket sheet (S.f!,E INSTRUCTIOJ.'S ON NEXT PAGE OF THIS FORM)
I. (a) PLAI~TIFFS                                                                                                           DEFE;ltjl)A~TS
Jessica and Jeremy Mack                                                                                                   Avertest LLC d/b/a Averheatlh, Lehigh County Court Adult Probation
                                                                                                                          and Parole Department, Christine Darrah, Lehigh County
     (b) County of Residence ofF1rst LISted Plamllff                                                                        County of Residence of First Listed Defendant
                                 (EX,FPT IN US PLAINTIFF C 'SES)                                                                                      (!NUS PLAINTIFFC:ASESONLY)
                                                                                                                            NOTF          IN LAND CONDEMNATION CASES, t:SE THE LOCATION OF
                                                                                                                                          THE TRACT Of LAND INVOLVED

     ( C) Attorneys (Fmn Name, Address           and Telephone Num        r                                                  Attorneys (If Known)
Schafkopf Law, 11 Bala Ave Bala Cynwyd PA 9004; 0-664-5200
Weisberg Law. 7 S Morton Ave, Morton PA 1    . 10-690-0801


II. BASIS OF JL'RISD                                                                                        III. CITIZENSHIP OF P                                    AL PARTIES (Place an         "X" m One Box/or Plamh/j
                                                                                                                        (],or Diversity Cases Only)                                         and One Bax for Defendant)
D I     L !'> Government                                                                                                                                                                                   PTF      DEF
           Plmnttff                                  (US. Government Not a Party)                                 C1ttzen of Tins State                                Incorporated or Pnnc1pal Place              D 4      cl 4
                                                                                                                                                                         of Busmess In Tins State

cl 2    L S Government                   cl 4     D1vers1ty                                                       C1ttzen of Another State                             Incorporated and Pnnc1pal Place             n s      :::,   5
           Defendant                                 (Indicate Citizenship of Parnes tn Item III)                                                                         of Busmess In Another State

                                                                                                                                                                       foreign Nanon                               cl6      cl6

IV. NATL'RE OF SUIT (Place an "X" in One Box Only)                                                                                                            Chck here for Nature ofSmt Code Descn tions

cl I IO Insurance                         PERSONAL IN.Jt:Rl:'                      PERSONAL IN.Jt:RY              :::J 625 Drug Related Seizure       •     422 Appeal 28 t:SC I 58       cl 375 False Clarms Act
cJ 120 Manne                           cJ 310 Airplane                        n  365 Personal Injury -                     of Property 2 I use 881    cJ 42 3 Withdrawal                  cl 376Qw Tam(31 USC
rJ l 30 Miller Act                     cl 315 Airplane Product                         Product L1ab1hty           n   690 Other                                 28   use 151                            3729(a))
cl 140 Negollable Instrument                       Liabtl1ty                  cl 36 7 Health Care/                                                                                        cl 400 State Reappornonment
cl l 50 Recovery of Overpayment        n     320 Assault. Libel &                     Pharmaceullcal                                                                                      c'J 410 Anlltrust
           & Enforcement of Judgment               Slander                            Personal Injury                                                 n     820 Copynghts                 cJ       430 Banks and Banktng
cl   I 5 I Medicare Act                ::J   330 Federal Employers'                   Product Liabtl1ty                                               n     830Patent                     D        450 Collllllerce
cJ   I 52 Recovery of Defaulted                    Liabtl1ty                  n 368 Asbestos Personal                                                 cJ 8.3 5 Patent · Abbrevtated       D        460 Deportallon
           Student Loans               cl    340 Manne                                 inJury Product                                                           New Drug A.pphcallon      cJ       4 70 Racketeer Influenced and
           (Excludes Veterans)         cl    345 Marme Product                         Ltabihcy                                                       cJ 840 Trademark                                  Corrupt Orgamz.allons
cl   I 5 3 Recovery of Overpayment                 L1ab1hty                     PERSONAL PROPERTY                                                                                        ' D       480 Consumer Credit
           of Veteran· s Benefits      D     3 50 Motor Velucle               cJ 370 Other Fraud  cJ 710 Fair Labor Standards                         ::J   86 I HIA. (1395ffi            n        485 Telephone Consumer
cl   160 Stockholders' Smts            D     355 Motor Velncle                ::"J 371 Truth Ill Lendtng                   Act                        cJ    862 Black Lung (92 3)                        Protecllon Act
cJ   190 Other Contract                           Product L1ab1hty            •  380 Other Personal               cJ 720 Labor/Management             cJ    863 DIWC/DT\VW (405(s))       n        490 Cable/Sat TV
cJ   195 Contract Product Liab1hcy     D     360 Other Personal                      Property Daniage                      Relallons                  D     864 SSID Tttle XVI            cl       850 Secunlles/Collllllodilles/
cJ   I 96 franclnse                               Injury                      cl 385 Property Daniage             n 740 Railway Labor Act             D     865 RSI (405(gJJ                             Exchange
                                                    ersonal Injury ·                 Product L1abtl1ty            cJ 751 Family and Medtcal                                               :'.'"J   890 Other Stalu!Oiy ACllons
                                                     edical Mal racllce                                                    Leave Act                                                      •        89 I Agricultural Acts
                                                                                                                  D 790 Other Labor L1llgallon                                            cJ       89 3 linvrronmental Matters
cl 210 Land Condemnatton                                                           Habeas Corpus:                 n  79 l Employee Rettrement         n 870 Taxes (V S Plamnff            ::J      895 Freedom of Informallon
:'J 220 Foreclosure                                                           rJ   463 Ahen Detamee                       Income Secunty Act                 or Defendant)                               Act
n 2 30 Rent Lease & EJectment                                                 cl   5 IO Monons to Vacate                                              D 87 I IRS- Tlnrd Party             cl       896 A.rb1trallon
cl 240 Torts to Land                                                                     Sentence                                                            26 USC 7609                  cl       899 Adnnmstrallve Procedure
::J 24 5 Tort Product Liab1hty                                                n    530 General                                                                                                          Act!ReV1ew or Appeal of
cJ 290 All Other Real Property                                                D    535 Death Penal!},                                                                                                   Agency Dec1s1on
                                                                                   Other:                         cl 462 Naturahzallon Apphcallon                                         n        950 Constttullonahty of
                                                                              D    540 Mandamus & Other           cJ 465 Other lnnmgranon                                                               State Statutes
                                                                              cJ   550 ClVII Rights                       Acllons
                                       cl 448 Educallon                       n    5 5 5 Pnson Condinon
                                                                              cl   560 Ctvtl Detamee ·
                                                                                         Cond11lons of
                                                                                         Confinement

         RIGI~        IPlacean "X"mOneBoxOnly)
          ngmal            n2    Removed from                  n     3    Remanded from                    (1 4   Remstated or       ::J 5 Transferred from            t1 6 Mult1d1stnct                 ::J 8 Mult1d1stnct
          oceedmg                State Court                              Appellate Court                         Reopened                 Another D1stnct                  L111gat10n -                       L11Igat10n -
                                                                                                                           (specifn                       Transfer                                            Drrect Ftle
                                              Cite the C S CIVIi Statute under which you are fihng (Do not cite j11risdictional statutes unless divenityJ
                      Monell
VI. CAUSE OF ACTION 1-B-r-1e-fd-e-sc-r-1p-uo_n_o_f_ca-u-se_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                               Plaintiff was wrongfully arrested and imprisoned because Defendants failed to properly process her urine sample
VII. REQUESTED IN     :::J CHECK IF TJilS IS A CLASS AClION                                                           DEMAND s                                       CHECK YES only If
     COMPLAINT:             UNDER Rl,1,E 2 3, F R Cv P                                                                                                               Jl;RY DEMAND:
VIII. RELATED CASE(S)
                          (See mstruchons)
      IFANY                                 JUDGE                                                                                                           DOCKET NUMBER
DAU,
10/29/2019
FOR OFFICE USE ONLY

     RLCEIPT#                    AMOt:NT                                              APPL YING IFP                                        JVDGE                               MAG JUDGE.


                                                                                                                                                                        OCT 31 2019
                                        G~
                              Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 2 of 12
                                                           UNITED STATES DISTRICT COL'RT
                                                  l~ORTHEEASTER"lDISTRICTOFPE~SYLVA,"ilA                                            J •/     •
                                                                                                                                                   /9-~(!-5/Dh
                                                                                                                                                   11)               510 6
                                                                              DESIGNATIO!'i FOR\1
                        (to be used by counsel or prose platnttjf to tnd1cate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff:                                      4929 W. Mountain View Drive Walnutport PA 18088
Address of Defendant:                                               512 W. Hamilton Street Allentown PA 18101
Place of Accident, Incident or Transaction:                                  Lehigh County Probation and Parole Department


RELATED CASE, IF ANY:

Case Number;                                                                                                                     Date Termmated:                 ----


       Is this case related to property included in an earlier numbered suit pending or within one year                             YesD                     No[{]
       previously terrrunated act:ton in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                             YesD                     No[Z]
       pendmg or Within one year prev10usly terminated action in this court?

3.     Does this case mvolve the validity or infringement of a patent already in suit or any earlier                                YesO                     No[{]
       numbered case pending or WJthm one year previously terminated action of this court?

4.     ls this case a second or successive habeas corpus, so · se               nty appeal, or pro se civil rights                  YesO                     Noll]
       case filed by the same indtv1dual?

I certify that, to my knowledge, the within case            D is                   related to any case now pending or within one year previously terminated action m
this court except as noted above
DA TE       10/29/2019
            --         ----
                                                                                   __l ~ _                                                              83362
                                                                                                                                                 Attorney ID # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Question Cases:                                                             B.   Diversity Jurisdiction Cases:

••     I.
       2.
            Indemnity Contract, Marine Contract, and All Other Contracts
            FELA
                                                                                              ••       I
                                                                                                       2.
                                                                                                            Insurance Contract and Other Contracts
                                                                                                            Airplane Personal Injury
            Jones Act-Personal Injury
            Antitrust
                                                                                              ••       3.
                                                                                                       4.
                                                                                                            Assault, Defamat:ton
                                                                                                            Marine Personal InJury
                                                                                              ••

~·
            Patent                                                                                     5.   Motor Vehicle Personal Injury
            Labor-Management Relations                                                                 6.   Other Personal Injury (Please specify) . _ _ _ _
            Civil Rights
            Habeas Corpus
                                                                                               ••      7.
                                                                                                       8.
                                                                                                            Products Liab1hty
                                                                                                            Products Liability - Asbestos

B           Securities Act(s) Cases
       ~o Social Security Review Cases
                                                                                                •      9.   All other Diversity Cases
                                                                                                            (Please specify)
•      I I. All other Federal Quest10n Cases
              (Please specify)



                                                                                ARBITRATION CERTIFICATION
                                                     (The efjec t of this certificatton 1s to remove the case from elzgib1lzty for arbttratlon.)

         __G_ary Schafkopf Esq __, counsel ofrecord or prose plamt1ff, do hereby certify
                                           I




              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this civil action case
               xceed the sum of$150,000 00 exclusive of interest and costs

                   ehef other than monetary damages 1s sought.                                                                                        OCT 31 2019
            10/29/2019                                                                                                                                  83362
DATE                                                            - -!-:::-_-ff!_       - - --
                                                                    ~ s 1 l r e 1f ap cable
                                                                      Attorney-at-Law Pro Se Plainttff
                                                                                              I                                                  Attorney ID # (if appltcable)

NOTE A tnal de novo will be a tnal by Jury only 1f there has been comphance with F R C P 38

Civ 609 (5/20/8)
..            Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 3 of 12



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA



         Jessica and Jeremy Mack                                                   CIVIL ACTION

                            v.
     Avertest LLC et al                                                            NO.at             5106
     In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
     plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
     filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
     side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
     designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
     the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
     to which that defendant believes the case should be assigned.

     SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

     (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

     (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                   ( )

     (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                            ( )

     (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the court. (See reverse side of this form for a detailed explanation of special
         management cases.)

     (f) Standard Management - Cases that do not fall into any one of the other tracks.


      10-29-19                         Gary Schafkopf. Esq                  Plaintiff
     Date                               Attorney-at-law                      Attorney for
        610-664-5200                   888-283-1334                            gary@schaflaw.com

     Telephone                           FAX Number                           E-Mail Address


     (Civ. 660) 10/02




                                                                                        OCT 31 201$1
' '   J            Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 4 of 12



                                                           Schafkopf Law, LLC
          Matthew B. Weisberg, Attorney ID No. 85570       Gary Schafkopf, Attorney ID No. 83362
          7 South Morton Ave.                              11 Bala Ave
          Morton, PA 19070                                 Bala Cynwyd, PA 19004
          610-690-0801                                     610-664-5200 Ext 104
          Fax: 610-690-0880                                Fax: 888-283-1334
          Attorney for Plaintiffs                          Attorney for Plaintiffs

           IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
          - - - - - - - - - - - - -PENNSYLVANIA
                                    -             --------------
          JESSICA and JEREMY MACK,
          Individually and as Husband and Wife
          4249 W. Mountain View Drive                       No.               19          5106
          Walnutport, PA 18088
                               Plaintiffs,                  JURY TRIAL OF TWELVE (12)
                          v.                                JURORS DEMANDED

           AVERTEST, LLC
           d/b/a AVERHEALTH
           512 W. Hamilton Street, Suite 105
           Allentown PA 18101

           and

           LEHIGH COUNTY COURT ADULT
           PROBATION &
           PAROLE DEPARTMENT
           455 Hamilton Street
           Allentown, PA 18101

           and

           CHRISTINE DARRAH, Individually and
           in her official capacity as Probation Officer
           for
           the Lehigh County Court Adult Probation
           & Parole Department
           455 Hamilton Street
           Allentown, PA 18101

          and

           LEHIGH COUNTY
           17 S. 7th Street
           Allentown, PA 18101
          --·----------------'-------------
       Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 5 of 12



and

JOHN DOES 1-10
                      Defendants

                              CIVIL ACTION COMPLAINT

                           PARTIES, JURISDICTION AND VENUE

  1. Plaintiffs Jessica and Jeremy Mack are adult individuals and husband and wife residing at

      the above captioned address.

  2. Defendant, Avertest, LLC, doing business as A verhealth, is a Virginia Limited Liability

      Company, engaged in the business, among other functions, of providing biological

      sample testing for alcohol and drugs, having a principal place of business at the above

      captioned address.

  3. Defendant, Lehigh County Court Adult Probation & Parole Department, is a state

      governmental law enforcement agency that provides court and police services for Lehigh

      County, Pennsylvania, located at the above captioned address.

  4. Defendant, Christine Darrah, is an adult individual and an officer and/or employee of

      defendant, Lehigh County Court Adult Probation & Parole Department, working at the

      above captioned address.

  5. Defendant Lehigh County is a local government entity, namely a county chartered by the

      Commonwealth of Pennsylvania. Defendant is responsible for the Lehigh County Court

      Adult & Parole Department.

  6. Defendants, John Does 1-10, is a moniker/fictitious name for individuals and entities

      currently unknown but will be substituted when known, as affiliated, associated or liable

      hereunder for the reasons set forth below or inferred there from. Each of these parties are

      incorporated as Defendants in each and every count and averment listed above and
      Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 6 of 12



     below, upon information and belief, Defendants, John Does, were agents, servants,

     workmen, or employees of Co-Defendants, liable to Plaintiffs hereunder.

7. Venue is proper in the in The United States District Court for The Eastern District of

     Pennsylvania because this is where the transactions and occurrences that give rise to the

     cause of action have taken place.

8. Jurisdiction in this Honorable Court is based upon a violation of federal law conferred by

     28 U .S.C § 1331; supplemental jurisdiction over state claims is granted by 28 U .S.C.

     §1367.

                                         OPERATIVE FACTS

9.   On or before November 21, 2017, Jessica Mack was working and acting in compliance

     with her former sentencing and probation orders requiring her to report to and stay in

     communication with defendant Lehigh County Court Adult Probation & Parole

     Department.

10. Said defendant was tasked with the requirement of legally and fairly monitoring

     plaintiff's compliance with her sentence, among other requirements, that plaintiff abstain

     from alcohol consumption.

11. Christine Darrah was the specific Probation Officer assigned to monitor Jessica Mack's

     probation.

12. On or about November 21, 2017, Jessica Mack was in compliance, wearing her 24-hour

     alcohol monitoring ankle bracelet.

13. Jessica Mack was required to call into the Lehigh County Adult Probation & Parole

     Department hotline and if prompted then report to A verhealth to provide a urine sample.

14. On or about November 21, 2017, Jessica Mack called into defendants' hotline number.
     Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 7 of 12



15. Jessica Mack was advised to report to Averhealth's offices to provide the sample.

16. Upon arrival at Averhealth, Jessica Mack was routinely administered a breathalyzer test,

   which she successfully passed on this occasion - just as it was passed on all the previous

   occasions leading up to this visit.

17. Jessica Mack then provided the urine sample.

18. On or about November 22, 2017, Jessica Mack was called in to report to the Lehigh

   County Adult Probation & Parole Department for testing positive for the presence of

   alcohol.

19. Jessica Mack was immediately arrested by Christine Darrah upon her arrival.

20. Jeremy Mack went promptly to Averhealth offices to request a second test of his wife's

   sample.

21. Jeremey Mack was informed that if he insisted upon the prompt second test of this

   sample a second positive result would be met with pursuit of maximum punishment for

   plaintiff.

22. Upon further prompting, Jeremy Mack was informed by Averhealth that FDA

   recommendations require that a second test be performed to confirm the first positive

   result (and to justify consequences of such a result).

23. Jeremy Mack was also informed by Averhealth that a second test of the sample was

   required to confirm the positive result, and that this second test was to be performed by

   Lehigh County Court Adult Probation & Parole Department,

24. From on or about November 22, 2017 until December 12, 2017 (over 21 days) plaintiff

   and her husband received no cooperation from Defendant Lehigh County Court Adult

   Probation & Parole Department concerning this second test.
         Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 8 of 12
·'



     25. Averhealth informed Jeremey Mack that the second test results had been promptly sent to

        Defendant Lehigh County Court Adult Probation & Parole Department.

     26. Lehigh County Court Adult Probation & Parole Department intentionally or otherwise

        refused to cooperate or communicate the results to Plaintiffs.

     27. On or about December 12, 2017, Jeremy Mack finally received communication from

        Defendants' that the second test results were negative, and that Jessica Mack was to be

        released.

     28. Defendants' additionally refused and failed to provide the required information of

        plaintiffs negative test result, and her innocence to the plaintiffs employer, as required

        by said employer (the Lehigh Valley Health Network), with the result that Plaintiff was

        terminated from her nursing position from November 21, 2017 until on or about January

        11, 2018 (on which date she was reinstated).

     29. On multiple occasions since her December 12, 2017 release from incarceration, Jessica

        Mack has been required to report to defendant Averhealth's facility to provide additional

        urine samples for alcohol testing and the tests would return with additional false positive

        results (which upon second testing all subsequently revealed negative test results).

     30. Defendant Averhealth, a company in the business of selling biological or chemical tests

        or services to customers including law enforcement, for purposes of detecting alcohol or

        drugs, was fully aware that their products or services could indicate a certain repeated

        percentage of false positive results, from which knowledge it is foreseeable that a

        plaintiff such as Jessica Mack could be falsely found in violation of alcohol consumption

        and be severely punished and wrongly damaged.
.   ..        Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 9 of 12



         31. Defendant Averhealth was responsible for handling and testing the plaintiff's biological

             sample properly, but instead Averhealth and/or the other named defendants permitted the

             sample to become improperly contaminated, and/or set the alcohol passing threshold

             standards too low, and/or misinterpreted or mixed up the sample results, or without

             limitation engaged in various examples of plaintiffs urine sample which resulted in a

             false positive against Jessica Mack.

         32. As a result of the initial false positive test result Jessica. Mack was s falsely arrested and

             imprisoned.

                                           COUNTI
                            MALICIOUS PROSECUTION/ WRONGFUL ARREST

         33. The plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

         34. At the time of the Jessica Mack's arrest and imprisonment, she had not committed any

            infraction giving cause to legally justify the punitive actions taken by Defendants.

         35. The actions taken described above by defendants' inter alia, were committed by these

            defendants under the color of state law and were violations of the plaintiffs clearly

            established and well-settled constitutional and other legal rights.

         36. Defendants' caused Jessica Mack to suffer a malicious prosecution and violation of due

            process by their described wrongful conduct in subjecting Jessica Mack to loss of liberty

            and freedom, all in violation of the Fourth, Eighth and Fourteenth Amendments to the

            United States Constitution, and State law.

         37. The said named defendants' all showed deliberate indifference to the plaintiffs' rights of

            liberty, freedom, and property.

         38. To perpetuate their misconduct, the said named defendants' all clothed themselves with

            the color of state authority and law.
     Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 10 of 12



39. The said defendants' willful, reckless and malicious actions were made in efforts to

    deprive the Plaintiff, Jessica Mack, of her rights as set forth above and pursuant to the

    U.S. Constitution Amends. IV, VIII and XIV, actionable through 42 U.S.C. 1983 et seq.,

    and common law.

                                    COUNT II
                          FALSE IMPRISONMENT/FALSE ARREST

40. The plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

41. At the time of Jessica Mack's arrest and imprisonment, she had not committed any

    infraction giving cause to legally justify the punitive actions, force, and arrest taken by

    Defendants'

42. The actions taken described above by Defendants' inter alia, were committed by these

    defendants under the color of state law and were violations of the plaintiffs clearly

    established and well-settled constitutional and other legal rights.

43. Defendants' knowingly and unlawfully restrained and interfered with plaintiffs liberty

    and freedom and perpetuated said wrongful actions by not processing the second test

    upon plaintiffs false positive sample, communicating the negative results of said second

    test, and taking swift steps to release plaintiff from incarceration.

44. Plaintiffs have suffered grievous harm due to the faulty test, wrongful actions, and

   subsequent inactions of the defendants which resulted in plaintiffs false imprisonment.

                                             COUNTIII
                                             MONELL

45. The plaintiffs repeat and reallege the foregoing paragraphs one through thirty as if fully

   set forth herein.
... .   .   ~'        Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 11 of 12



                 46. Prior to the events described above and herein, the defendants developed and maintained

                     policies, practices, procedures and customs exhibiting deliberate indifference to the

                     Constitutional rights of persons, which caused violations of the plaintiffs' constitutional

                     and other rights. Such wrongful policies include subjecting the plaintiff to inaccurate and

                     faulty biological tests, arresting and continuing to incarcerate the plaintiff without just

                     cause, failing to process the second required tests and to communicate the subsequent

                     negative result in a swift or timely manner, and other harmful actions.

                 47. Plaintiff and her husband suffered grievous emotional and financial harm from t

                     defendants by their wrongful tests, policies, actions, and failures to act.

                                                     COUNTIV
                                            NEGLIGENCE/ GROSS NEGLIGENCE

                 48. The plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

                 49. At all relevant times, Defendants have duty to act with reasonable caution, diligence, and

                     care when processing Plaintiffs urine sample.

                 50. Defendants breached that duty by failing to properly handle and process Plaintiff's urine

                     sample resulting in Plaintiffs wrongful incarceration.

                 51. Defendants' actions constitute negligence. Defendants are liable to Plaintiff for all the

                    damages as a result of Defendants' negligence, recklessness, and/or gross negligence.

                                                           COUNTV
                                                     LOSS OF CONSORTIUM

                 52. The plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

                 53. As a result of the wrongful actions of the three defendants described above, plaintiff

                    Jeremy Mack was caused to suffer, and will continue to suffer in the future, loss of

                    consortium, loss of society, affection, assistance, and conjugal fellowship of his wife, all
......   ;           Case 5:19-cv-05106-EGS Document 1 Filed 10/31/19 Page 12 of 12



                    to the detriment of the marital relationship.

                54. All of the aforesaid injuries and damages were caused solely and proximately by the

                    three defendants.

                                                     PRAYER FOR RELIEF

                    WHEREFORE, the Plaintiffs respectfully request this Honorable Court to enter judgment

             in their favor and against defendants, individually, joint, and severally, in an amount in excess of

             $75,000.00 plus such other statutory, compensatory, punitive damages and attorney's fees as the

             Court deems necessary and just plus costs and equitable relief.




             Respectfully Submitted,

             WEISBERG LAW                                           SCHHAFKOPF LAW, LLC

             BY: Isl Matthew Weisberg
             MATTHEW B. WEISBERG, ESQ
                                                                    BY:   ~ l:_ 01ft
                                                                    GARY!FKOPF,ESQ

             DATED:    I b -2. q- I~                                DATED:     I D - 2-'f - / 1
